Exhibit 10.3

EXECUTION COPY

PERFORMANCE UNDERTAKING AGREEMENT

dated as of July 13, 2016

made by

KELLOGG COMPANY,

as Parent,

in favor of

COÖPERATIEVE RABOBANK U.A., New York Branch,

as Administrative Agent



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

SECTION 1

  

Unconditional Undertaking.

     2   

SECTION 2

  

Obligations Absolute.

     2   

SECTION 3

  

Waivers and Acknowledgments.

     4   

SECTION 4

  

Subrogation and Subordination.

     5   

SECTION 5

  

Representations and Warranties.

     5   

SECTION 6

  

Covenants.

     7   

SECTION 7

  

Payments Free and Clear of Taxes, etc.

     8   

SECTION 8

  

Notices.

     9   

SECTION 9

  

Amendments, Waivers, etc.

     9   

SECTION 10

  

Successors and Assigns, etc.

     9   

SECTION 11

  

Continuing Agreement.

     10   

SECTION 12

  

No Implied Waiver; Cumulative Remedies.

     10   

SECTION 13

  

Governing Law; Submission to Jurisdiction.

     10   

SECTION 14

  

Waiver of Jury Trial.

     10   

SECTION 15

  

Survival.

     11   

SECTION 16

  

Entire Agreement.

     11   

SECTION 17

  

Severability.

     11   

SECTION 18

  

Counterparts.

     11   

SECTION 19

  

Set-Off.

     11   

SECTION 20

  

Payments Set Aside.

     12   

SECTION 21

  

Patriot Act.

     12   



--------------------------------------------------------------------------------

PERFORMANCE UNDERTAKING AGREEMENT

PERFORMANCE UNDERTAKING AGREEMENT, dated as of July 13, 2016 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), made by KELLOGG COMPANY, a Delaware corporation (the “Parent”), in
favor of COÖPERATIEVE RABOBANK U.A, New York Branch, as administrative agent
(together with its successors and assigned in such capacity, the “Administrative
Agent”) under the Receivables Purchase Agreement (as defined below), for the
benefit of itself and the Purchasers.

PRELIMINARY STATEMENTS.

1. Pursuant to that certain Receivables Sale Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Sale Agreement”), between Kellogg Sales Company, a
Delaware corporation, as seller (the “Originator”), and Kellogg Funding Company,
LLC, a Delaware limited liability company, as buyer (the “Buyer”), the
Originator will, from time to time, sell certain Receivables and related rights
and security (the “Purchased Assets”) to the Buyer.

2. Pursuant to that certain Receivables Purchase Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among the Buyer, as seller, Kellogg
Business Services Company, a Delaware corporation, as Servicer (the “Servicer”),
the Purchasers from time to time party thereto and the Administrative Agent, the
Administrative Agent as agent for, and for the account of, the Purchasers may,
in the discretion of the Purchasers from time to time purchase such Receivables
and related rights and security from the Buyer, thereby providing funds to the
Buyer for its purchase of the Purchased Assets from the Originator.

3. The Parent owns, directly or indirectly, all of the issued and outstanding
capital stock, membership interests or other equity interests of the Originator,
the Servicer and the Buyer. As used herein, the term “Guaranteed Party” means
each of the Originator and the Servicer and any successors to either thereof.

4. It is a condition precedent to the effectiveness of the Receivables Purchase
Agreement that the Parent shall have executed and delivered this Agreement.

5. Terms defined in either the Receivables Purchase Agreement or the Receivables
Sale Agreement and not otherwise defined in this Agreement are used in this
Agreement as defined in the Receivables Purchase Agreement or the Receivables
Sale Agreement, as applicable. In addition, this Agreement is to be interpreted
and construed in accordance with the provisions set forth in Section 1.02 of the
Receivables Purchase Agreement.

NOW, THEREFORE, in consideration of the premises, and the substantial direct and
indirect benefits to the Parent from the financing arrangements contemplated by
the Receivables Purchase Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parent hereby
agrees as follows:



--------------------------------------------------------------------------------

SECTION 1 Unconditional Undertaking.

(a) The Parent hereby unconditionally and irrevocably undertakes and agrees with
and for the benefit of the Administrative Agent and each Purchaser (collectively
the “Indemnified Parties”) to cause the due and punctual payment, performance
and observance by each Guaranteed Party, and each of their respective successors
and assigns, of each Guaranteed Party’s terms, covenants, conditions,
agreements, undertakings and obligations contained in the Receivables Purchase
Agreement and each other Transaction Document, including, without limitation,
any agreement or obligation of any such party to pay any indemnity or make any
payment in respect of any applicable dilution adjustment or purchase or
repurchase obligation under the Receivables Purchase Agreement or any other
Transaction Document (all such terms, covenants, conditions, agreements,
undertakings and obligations on the part of any of the Guaranteed Parties, to be
paid, performed or observed, and including without limitation, obligations that
accrue after the commencement of any bankruptcy, insolvency or similar
proceeding, in each case whether or not allowed as a claim in such proceeding,
being collectively called the “Guaranteed Obligations”) and undertakes and
agrees to pay on demand any and all expenses (including reasonable counsel fees
and expenses) incurred by the Indemnified Parties, or any of them, in enforcing
any rights under this Agreement. As a separate, additional and independent
obligation, the Parent agrees to indemnify and hold harmless each Indemnified
Party on first demand from and against any cost, claim, loss, expense (including
legal fees) or liability which such Indemnified Party sustains or incurs as a
consequence of the failure of Guarantor to perform any of its obligations under
or pursuant to this Agreement. The Parent hereby agrees that if any Guaranteed
Party shall fail in any manner whatsoever to pay, perform or observe any of its
Guaranteed Obligations when the same shall be required to be paid, performed or
observed, then the Parent shall duly and punctually pay, perform or observe, or
cause to be duly and punctually paid, performed and observed, such Guaranteed
Obligation, and it shall not be a condition to the accrual of the obligation of
the Parent hereunder to pay, perform or observe any Guaranteed Obligation (or to
cause the same to be paid, performed or observed) that any Indemnified Party
shall have first made any request of or demand upon or given any notice to any
of Guaranteed Parties or any of their successors or assigns, or have instituted
any action or proceeding against any of the Guaranteed Parties or any of their
successors or assigns in respect thereof.

(b) For the avoidance of doubt, this Agreement is not a guarantee of the
ultimate collection of any of the Receivables, and the Parent shall not be
responsible for any inability to collect any Receivable or any claim under the
Insurance Policy due to the insolvency, bankruptcy or lack of creditworthiness
of the related Obligor thereunder or of any Credit Insurer thereunder,
respectively.

SECTION 2 Obligations Absolute.

The Parent undertakes and agrees that the Guaranteed Obligations will be paid
and performed strictly in accordance with the terms of the Transaction Documents
and each other document delivered in connection therewith, regardless of any
Law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Indemnified Party with respect
thereto. The obligations of the Parent under this Agreement are independent of
the Guaranteed Obligations, and a separate action or actions may be brought and

 

- 2 -



--------------------------------------------------------------------------------

prosecuted against the Parent to enforce this Agreement, irrespective of whether
any action is brought against the any of the Guaranteed Parties or whether any
of the Guaranteed Parties is joined in any such action or actions. The liability
of the Parent under this Agreement shall be irrevocable, absolute and
unconditional irrespective of, and, to the extent permitted by Law, the Parent
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of the Guaranteed Obligations or any
Receivables or any Related Security, or of any Transaction Document or any other
document relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations under the Transaction Documents or
any other document relating thereto, or any other amendment or waiver of or any
consent to departure from any Transaction Document or any other document
relating thereto;

(c) any taking, exchange, release or nonperfection of or failure to transfer
title to any asset or collateral, or any taking, release, amendment or waiver of
or consent to departure from any guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of any asset or collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any asset or collateral for all or any of the Guaranteed
Obligations or any other obligations of any of the Guaranteed Parties under the
Transaction Documents or any other document relating thereto;

(e) the insolvency, bankruptcy or reorganization of any of the Guaranteed
Parties or any change, restructuring or termination of the structure or
existence of any of the Guaranteed Parties;

(f) any failure of any Indemnified Party to disclose to the Parent any
information relating to the financial condition, operations, properties or
prospects of any of the Guaranteed Parties now or in the future known to such
Indemnified Party (the Parent waiving any duty on the part of such Indemnified
Party to disclose such information);

(g) any impossibility or impracticality of performance, illegality, any act of
any government, or any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Indemnified Party that might constitute a defense available to, or a
discharge of, the Guaranteed Parties or any other guarantor of the Guaranteed
Obligations; or

(h) any other circumstance, event or happening whatsoever, whether foreseen or
unforeseen and whether similar or dissimilar to anything referred to above in
this Section 2.

 

- 3 -



--------------------------------------------------------------------------------

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time (x) any payment in connection with any of the Guaranteed
Obligations is rescinded or must otherwise be returned by any Indemnified Party,
or (y) any performance or observance of any Guaranteed Obligation is rescinded
or otherwise invalidated, upon the insolvency, bankruptcy or reorganization of
any of the Guaranteed Parties or otherwise, all as though payment had not been
made or as though such Guaranteed Obligation had not been performed or observed.

Notwithstanding any other provision of this Agreement, the Parent shall not be
liable for any Guaranteed Obligation to the extent the related Guaranteed Party
would not be liable therefor solely as a result of the gross negligence, willful
misconduct of or breach of the Transaction Documents by the related Indemnified
Party.

SECTION 3 Waivers and Acknowledgments.

(a) To the extent permitted by applicable Law, the Parent hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Agreement and any other document
related thereto, and any requirement that any Indemnified Party protect, secure,
perfect or insure any Adverse Claim or any property subject thereto or exhaust
any right or take any action against any of the Guaranteed Parties or any other
Person or any asset or collateral.

(b) The Parent hereby waives any right to revoke this Agreement, and
acknowledges that this Agreement is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future. Without limiting
the foregoing, the Parent hereby agrees that the validity and enforceability of
this Agreement, including without limitation, the provisions of Section 4, shall
not be impaired or affected by any of the following, in each case without notice
or demand to the Parent: (i) any renewal, compromise, extension, acceleration or
other change the time for payment of, all or any part of the Transaction
Documents or the Guaranteed Obligations; (ii) any change of any of the
representations, covenants, termination events or any other terms or conditions
of or pertaining to the Transaction Documents or the Guaranteed Obligations;
(iii) taking or holding security for the payment of the Guaranteed Obligations,
for the performance of this Agreement or otherwise and exchange, enforce, waive,
subordinate and release any such security; (iv) the application of any such
security and direct the order or manner of sale thereof as the secured party in
its reasonable discretion may determine; (v) obtaining additional or substitute
endorsers or guarantors; (vi) exercising or refraining from exercising any
rights against any Guaranteed Party or others; and (vii) the application any
sums, by whomsoever paid or however realized, to the payment of the Guaranteed
Obligations.

(c) The Parent hereby represents and warrants to the Administrative Agent (for
the benefit of the Indemnified Parties) that it has adequate means to obtain
from each Guaranteed Party on a continuing basis all information concerning the
financial condition of such Guaranteed Party, and that the Parent is not relying
on the Administrative Agent or any other Indemnified Party to provide such
information either now or in the future.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 4 Subrogation and Subordination.

The Parent hereby agrees with the Administrative Agent (for the benefit of the
Indemnified Parties) that it shall not exercise or assert any rights that it may
now have or hereafter acquire against any of the Guaranteed Parties that arise
from the existence, payment, performance or enforcement of its obligations under
this Agreement or any other Transaction Document, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification, any right to participate in any claim or remedy of any
Indemnified Party against any Guaranteed Party or any asset or collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, or any right to take or receive from any Guaranteed
Party, directly or indirectly, in cash or other property or by setoff or in any
other manner, payment or security on account of such claim, remedy or right,
unless and until both (i) all Guaranteed Obligations and all other amounts
payable under this Agreement shall have been paid in full and (ii) the Final
Date shall have occurred.

SECTION 5 Representations and Warranties.

The Parent hereby represents and warrants to the Administrative Agent and each
other Indemnified Party, on and as of the date hereof and on and as of the date
each Receivable is transferred under the Receivables Sale Agreement, as follows:

(a) The Parent is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation. The Parent is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted except where the failure to so qualify or so hold would not reasonably
be expected to have a Material Adverse Effect. The Parent has the corporate
power (i) to execute this Agreement and the other Transaction Documents to which
it is a party and any other documentation relating to this Agreement to which it
is a party, (ii) to deliver this Agreement, such other Transaction Documents and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver, and (iii) to perform its obligations under this Agreement
and such other Transaction Documents and has taken all necessary corporate
action to authorize that execution, delivery and performance.

(b) The execution, delivery and performance referred to in Section (a) do not
violate or conflict with any Law applicable to the Parent, any provision of its
constitutional documents, any order or judgment of any court or other Government
Authority applicable to the Parent or any of its assets or any contractual
restriction binding on the Parent or any of its assets, except in each case as
would not reasonably be expected to have a Material Adverse Effect.

(c) This Agreement has been, and each other Transaction Document to which the
Parent is a party when delivered will have been, duly executed and delivered by
the Parent. The Parent’s obligations under this Agreement and the other
Transaction Documents to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

- 5 -



--------------------------------------------------------------------------------

(d) There are no actions, suits or proceedings pending, or to its Actual
Knowledge, threatened, against the Parent or any of its properties, in or before
any court, arbitrator or other body, that would reasonably be expected to have a
Material Adverse Effect.

(e) Except as has been waived or otherwise cured, (i) no Facility Termination
Event has occurred and is continuing and (ii) to its Actual Knowledge, no
Potential Facility Termination Event has occurred and is continuing.

(f) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for its due execution and delivery
of this Agreement and the other Transaction Documents to which it is a party and
the performance of its obligations hereunder, except as would not reasonably be
expected to have a Material Adverse Effect.

(g) Except as would not reasonably be expected to have a Material Adverse
Effect, it has obtained all governmental and other licenses, authorizations,
permits, consents, contracts and other approvals (if any) that are required by
it in connection with its business.

(h) The information furnished by the Parent to any Financing Party in connection
with any Financing Party’s pre-Closing Date audit, and all information hereafter
furnished by the Parent to any Financing Party hereunder taken as a whole is and
will be, to the Actual Knowledge of the Parent, true and correct in all material
respects as of the date such information is stated or certified, and does not
and will not, to the Actual Knowledge of the Parent, contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading.

(i) The Parent is not entering into the Transaction Documents or the
transactions contemplated thereby with a view to, or the intention of,
fraudulently or misleadingly distorting the financial position or results of
operations of such Company Party as they may be disclosed to the public, or
otherwise as any scheme or artifice (or any part of any scheme or artifice)
described in Section 807 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sec.
1348).

(j) This Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby are permitted under Sections 6.01 and 6.02 of
the Revolver.

(k) The Parent has implemented and maintains in effect policies and procedures
designed to provide for compliance by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, its Subsidiaries and their respective
directors, officers and employees and, to the Actual Knowledge of the Parent,
their respective authorized agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions. None of (i) the Parent, its Subsidiaries or, to the
Actual Knowledge of any the Parent, any of their respective directors, officers
or employees, or (ii) to the Actual Knowledge of the Parent, any agent of such
the Parent or its Subsidiaries that will act in any capacity in connection with
or benefit from the transactions contemplated by the Transaction Documents, is a
Sanctioned Person.

 

- 6 -



--------------------------------------------------------------------------------

(l) The Parent has heretofore furnished to each Financing Party (i) the
consolidated balance sheet of the Parent and its Subsidiaries and the related
consolidated statements of earnings, shareholders’ equity and cash flows of the
Parent and its Subsidiaries and accompanying notes thereto as at January 2,
2016, and for the fiscal year then ended, which financial statements are
accompanied by the report of PricewaterhouseCoopers LLP, and (ii) the
consolidated balance sheet of the Parent and its Subsidiaries and the related
consolidated statements of earnings, shareholders’ equity and cash flows of the
Parent and its Subsidiaries as at April 2, 2016, and for the fiscal quarter then
ended. All of the foregoing financial statements fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as of such dates and their consolidated results of operations, shareholders’
equity and cash flows for the periods then ended in conformity with GAAP,
subject, in the case of the April 2, 2016, financial statements, to normal
year-end audit adjustments and the absence of footnotes.

(m) All of the issued and outstanding Equity Interests of each Guaranteed Party
are beneficially owned by the Parent, directly or indirectly through
wholly-owned Subsidiaries, free and clear of any material Adverse Claims.

SECTION 6 Covenants.

(a) The Parent shall furnish the following to the Administrative Agent and each
Purchaser:

(i) within 120 days after the end of each fiscal year of the Parent, a copy of
the Parent’s Form 10-K Report filed with the U.S. Securities and Exchange
Commission, including a copy of the annual report of the Parent and the
Subsidiaries for such year with accompanying financial statements, prepared by
the Parent and certified by independent public accountants of recognized
standing, in accordance with GAAP;

(ii) within 60 days after the end of each of the first three quarterly fiscal
periods of the Parent, a copy of the Parent’s Form 10-Q Report filed with the
U.S. Securities and Exchange Commission; and

(iii) such other information, documents, records or reports respecting the
condition or operations, financial or otherwise, of the Parent and its
Subsidiaries or the Receivables and the other Purchased Assets as the Buyer or
any Financing Party may from time to time reasonably request.

(b) The Parent shall furnish the following to the Administrative Agent and each
Purchaser:

(i) promptly upon having Actual Knowledge thereof, notice of any Facility
Termination Event or Potential Facility Termination Event, together with a
statement of a Responsible Officer setting forth the details thereof and any
action with respect thereto taken or contemplated to be taken by the Company
Parties;

 

- 7 -



--------------------------------------------------------------------------------

(ii) promptly upon having Actual Knowledge thereof, notice of any ERISA Event,
together with a statement of a Responsible Officer setting forth the details
thereof and any action with respect thereto taken or contemplated to be taken by
the Company Parties;

(iii) as soon as possible, and in any event within ten (10) Business Days of its
having Actual Knowledge thereof, notice of (i) any litigation, action, suit,
arbitration or other proceeding by or before any court or other Governmental
Authority against the Parent or any of its Subsidiaries or related to the
Receivables or other Purchased Assets that would reasonably be expected to have
a Material Adverse Effect, and (ii) any material adverse development in any such
previously disclosed litigation;

(iv) within five Business Days after the Parent has Actual Knowledge thereof,
notice of any downgrade to any rating of the Index Debt by S&P or Moody’s; and

(v) as soon as possible, and in any event within ten (10) Business Days of its
having Actual Knowledge thereof, notice of any “Change of Control” (as defined
in the Revolver) or any merger or consolidation of the Parent with any other
Person.

(c) The Parent shall preserve and maintain its corporate existence.

SECTION 7 Payments Free and Clear of Taxes, etc.

(a) All payments by or on account of any obligation of the Parent hereunder or
under any other Transaction Document shall be made free from set-off or
counterclaim, and without deduction or withholding for or on account of any
Taxes other than Excluded Taxes unless the Parent is required by law to make any
such deduction or withholding. If the Parent is required by law to deduct or
withhold any such Taxes from or in respect of any sum so payable, then if such
Tax is not an Excluded Tax (i) the sum payable shall be increased by the amount
necessary to yield to the applicable Indemnified Party an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) the Parent shall make such deductions or withholdings, and (iii) the Parent
shall pay the amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) The Parent will indemnify each Indemnified Party against (i) any Taxes other
than Excluded Taxes imposed on such Indemnified Party which arise by reason of
the execution, delivery, performance or enforcement of this Agreement, (ii) any
Taxes other than any Excluded Taxes imposed on or with respect to a payment to
such Indemnified Party hereunder and (iii) any Direct Taxes with respect hereto
that are imposed by a Governmental Authority on such Indemnified Party or for
which such Indemnified Party is otherwise required to pay. Each Indemnified
Party will promptly notify the Parent of any event of which it has knowledge,
which will entitle such Indemnified Party to compensation pursuant to this
Section 7(b). Any notice claiming compensation under this Section 7(b) shall set
forth in reasonable detail the additional amount or amounts to be paid to it
hereunder and shall be conclusive in the absence of manifest error.

 

- 8 -



--------------------------------------------------------------------------------

(c) Each Indemnified Party agrees that it will use reasonable efforts to reduce
or eliminate any claim for indemnity pursuant to this Section 7 including,
subject to applicable law, a change in the funding office of such Indemnified
Party; provided, however, that nothing contained herein shall obligate any
Indemnified Party to take any action that imposes on such Indemnified Party any
additional costs or legal or regulatory burdens or would otherwise be
disadvantageous to such Indemnified Party. The Parent hereby agrees to pay all
reasonable costs and expenses incurred by any Indemnified Party in connection
with any such change.

SECTION 8 Notices.

Unless otherwise expressly permitted or provided in this Agreement, all notices,
requests, demands, directions, instructions, consents, approvals and other
communications (collectively “notices”) under the provisions of this Agreement
shall be effective only if in (a) a physical non-electronic writing or
(b) electronic communication (“email”) promptly followed by delivery of a
physical non-electronic writing, and shall be sent by first-class mail,
first-class express mail or courier, or by email, in all cases with charges
prepaid. Any such properly given notice shall be effective when received. All
notices shall be sent to the applicable party at the office stated Annex I
hereto or in accordance with the last unrevoked direction from such party to the
other parties hereto.

SECTION 9 Amendments, Waivers, etc.

No amendment or waiver of any provision of this Agreement or consent to any
departure by the Parent herefrom shall be effective unless in a writing signed
by the Administrative Agent and the Required Purchasers (and, in the case of any
amendment, also signed by the Parent), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice or demand on the Parent in any case shall
entitle the Parent to any other or further notice or demand in similar or other
circumstances.

SECTION 10 Successors and Assigns, etc.

This Agreement shall (a) be binding upon the Parent, its successors and assigns,
and (b) inure to the benefit of, and be enforceable by, the Indemnified Parties
and each of their respective successors and permitted transferees and assigns
(which, to the extent not parties hereto, shall be third party beneficiaries of
this Agreement); provided, however, that the Parent may not assign any of its
rights or obligations or delegate any of its duties hereunder, except with the
prior written consent of the Administrative Agent and each Purchaser. Without
limiting the generality of clause (b) of the immediately preceding sentence,
(i) any Purchaser may assign all or any of its Facility Amount, Funded Purchase
Price and other rights and obligations under the Receivables Purchase Agreement
in accordance with the terms thereof, and (ii) the Administrative Agent may be
replaced pursuant to the provisions of the Receivables Purchase Agreement, and
such assignee or such replacement Administrative Agent shall thereupon become
vested with all the benefits in respect thereof granted to such Purchaser or the
Administrative Agent, as the case may be, herein or otherwise.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 11 Continuing Agreement.

This Agreement is a continuing agreement and shall, subject to the reinstatement
provisions contained in Section 20, remain in full force and effect until the
Business Day following the date on which both (a) all Guaranteed Obligations and
all other amounts payable under this Agreement shall have been paid in full and
(b) the Final Date shall have occurred; provided, however, that the agreements
set forth in Section 7 or Sections 13, 14 and 20 shall be continuing and shall
survive any termination of this Agreement.

SECTION 12 No Implied Waiver; Cumulative Remedies.

No course of dealing and no delay or failure of any Indemnified Party in
exercising any right, power or privilege under the Transaction Documents shall
affect any other or future exercise thereof or the exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege. The rights and remedies of the Indemnified
Parties under the Transaction Documents are cumulative and not exclusive of any
rights or remedies which such Indemnified Party would otherwise have.

SECTION 13 Governing Law; Submission to Jurisdiction.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

SECTION 14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF ANY INDEMNIFIED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 15 Survival.

All representations and warranties of the Parent contained herein or made in
connection herewith shall survive the making thereof, and shall not be waived by
the execution and delivery of this Agreement, any investigation by any
Indemnified Party, the purchase, repurchase or payment of any Receivable, or any
other event or condition whatsoever (other than a written waiver complying with
Section 9). The covenants and agreements contained in or given pursuant to this
Agreement shall continue in full force and effect until the termination of this
Agreement as provided in Section 11 and thereafter, to the extent provided in
such Section.

SECTION 16 Entire Agreement.

This Agreement and the other Transaction Documents to which the parties hereto
are a party contain a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, written or oral, relating to the subject matter hereof.

SECTION 17 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid, illegal or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without in any manner affecting the validity, legality or enforceability of such
provision in any other jurisdiction or the remaining provisions hereof in any
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economics of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 18 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when
executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same agreement.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image scan transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 19 Set-Off.

Except as expressly set forth herein, no party to this Agreement shall be
entitled to set off any of its liabilities or obligations under this Agreement
or any of the Transaction Documents against the liabilities or obligations of
any other party to this Agreement or the other Transaction Documents, and all
payment by any such party under this Agreement and the other Transaction
Documents shall be made free of any such set off or counterclaim.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 20 Payments Set Aside.

To the extent that the Parent makes a payment to any Indemnified Party or its
assigns or any Indemnified Party or its assigns exercise rights of set-off and
such payment or set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by, or is required to be refunded, rescinded, returned, repaid or otherwise
restored to the Parent, a trustee, a receiver or any other Person under any Law,
including any bankruptcy or insolvency law or any common law or equitable cause,
the obligation or part thereof originally intended to be satisfied shall, to the
extent of any such restoration, be reinstated, revived and continued in full
force and effect as if such payment had not been made or such set-off had not
occurred. The provisions of this Section 20 shall survive the termination of
this Agreement.

SECTION 21 Patriot Act.

Each Indemnified Party (for itself and not as agent) hereby notifies the Parent
that pursuant to the requirements of the Patriot Act, such Indemnified Party may
be required to obtain, verify and record information that identifies the Parent,
which information includes the name, address, tax identification number and
other information regarding the Parent that will allow such Indemnified Party to
identify the Parent in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act. The Parent agrees to
provide to each Indemnified Party, from time to time, with all documentation and
other information required by bank regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

[Signature pages follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent has caused this Agreement to be duly executed and
delivered by its officer(s) thereunto duly authorized as of the date first above
written.

 

KELLOGG COMPANY By:   /s/ JOEL A. VANDERKOOI   Name: Joel A. Vanderkooi   Title:
Vice President and Treasurer

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND CONSENTS TO THE PROVISIONS OF THIS
AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Administrative Agent

By:   /s/ THOMAS GIUNTINI   Name: Thomas Giuntini   Title: Executive Director
By:   /s/ RAYMOND DIZON   Name: Raymond Dizon   Title: Executive Director

[Signature Page to Performance Undertaking Agreement]